Judgment unanimously affirmed, without costs. Memorandum: Questions of fact as to how the accident happened and the extent of plaintiffs injuries and his medical and hospital expenses and loss of earnings were presented and were within the province of the jury to resolve. In doing that, it was also for them to pass upon the credibility of the witnesses. The Trial Justice had the benefit of viewing and hearing the witnesses; and in the circumstances of this case we cannot find that he erred in denying plaintiffs motion to set aside the verdict (see Mann v Hunt, 283 App Div 140). In view of the evidence, the trial court was also clearly right in denying defendants’ motion for dismissal of the complaint as a matter of law. (Appeal from judgment of Wayne Supreme Court — negligence.) Present —Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.